This is a suit brought by the injured party directly against the insurer of the alleged tortfeasor. The insured has not yet been sued. The parties agree that the sole issue is: "Is there a right to obtain, by petition to perpetuate testimony, information regarding the liability insurance policy of an alleged tortfeasor, before judgment against such tortfeasor?"
Without hesitancy or equivocation I would answer in the negative. Sections 2319.32 through 2319.38, Revised Code, referring to perpetuation of testimony, did not contemplate the allowance of perpetuation of such immaterial evidence. *Page 89 
An injured plaintiff must first recover a judgment against the insured tortfeasor, and then, if the judgment remains unsatisfied for thirty days, the plaintiff has the right to proceed against the claimed insurer under authority of Section 3926.06, Revised Code, the so-called "supplemental-petition statute." At that time such information as to policy limits, etc., of the insurer allegedly having coverage upon the tortfeasor is subject to perpetuation pursuant to law.
It is a first principle that a party may not discover, by any means, that which by law is not discoverable, and certainly no long opinion need be written on this point. I concur with Johnson, P. J.